                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

TOM DUNNE, JR.,                                    )
                                                   )
             Plaintiff,                            )
                                                   )
        v.                                         )            No. 4:16 CV 1351 DDN
                                                   )
RESOURCE CONVERTING, LLC,                          )
TIM DANLEY,                                        )
RICK KERSEY,                                       )
SEBRIGHT PRODUCTS, INC.,                           )
GARY BRINKMANN,                                    )
NEWWAY GLOBAL ENERGY, LLC,                         )
DAVID WOLF,                                        )
JERRY FLICKINGER, and                              )
JWR, INC.,                                         )
                                                   )
             Defendants.                           )

                          MEMORANDUM AND ORDER GRANTING
                           DEFENDANTS’ MOTIONS TO DISMISS

        This action is before the court on the motions of defendants Resource Converting,
LLC; Tim Danley; and Rick Kersey to dismiss plaintiff’s second amended complaint
(Doc. 329); all defendants to strike plaintiff’s prayer for relief for attorney fees (Doc.
337); defendant David Wolf to dismiss him from Counts 1 and 4 (Doc. 338); defendants
Sebright Products, Inc.; Gary Brinkmann; NewWay Global Energy, LLC; David Wolf,
Jerry Flickinger; and JWR, Inc., to dismiss Counts 1, 5, 6, 7, and 8 for failure to state a
claim (Doc. 340); and defendant NewWay to dismiss Count 4. (Doc. 342). Plaintiff has
opposed all motions. The Court heard oral arguments from the parties on February 1,
2019.
        The      Counts    remaining   in   this       action   are   Count   1   for   fraudulent
misrepresentation/concealment against all defendants, Count 2 for fraudulent
inducement/rescission against Resource, Count 4 for unjust enrichment against
defendants Resource and NewWay, and Counts 5-8 for civil conspiracy against various
groupings of all defendants. The Court will not repeat the background facts it has set
forth in numerous memoranda and orders, but will address each motion to dismiss or
strike in turn.


                             II.    MOTIONS TO DISMISS


A.     Legal Standard
       Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss part
or all of a case for the complaint's failure to state a claim upon which relief can be
granted. Fed. R. Civ. Pro. 12(b)(6). A complaint “must include enough facts to state a
claim to relief that is plausible on its face,” providing more than just labels and
conclusions. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Such a complaint
will “allow[] the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and will state a claim
for relief that rises above mere speculation. Twombly, 550 U.S. at 555.
       In reviewing the pleadings under this standard, the court accepts all of the
plaintiff’s factual allegations as true and draws all inferences in the plaintiff’s favor, but
the court is not required to accept the legal conclusions the plaintiff draws from the facts
alleged. Retro Television Network, Inc. v. Luken Commc’ns, LLC, 696 F.3d 766, 768-69
(8th Cir. 2012).


B.     Motions to Dismiss
       Defendants Resource Converting, LLC; Tim Danley; and Rick Kersey have
moved to dismiss the entire action based on the law of the case doctrine, res judicata, the
rule against claim-splitting, and the first-filed rule. (Docs. 329, 330).1     For        the

1
  Their motion also argues for dismissal specifically of Counts 3, 4, and 9-12. These
Counts have already been dismissed and the Court did not permit plaintiff to amend the
complaint to re-add them. (Docs. 315, 320). This memorandum addresses only the
arguments as to remaining counts.
                                               2
reasons discussed in its opinion denying similar motions over two years ago, the Court
will not address the claim-splitting or first-filed rule arguments. (Doc. 97). However, the
Court finds that res judicata applies to bar some of plaintiff’s claims.
       The second amended complaint (Doc. 319) alleges the following. In August 2015,
based on representations and negotiations between the parties to this lawsuit, plaintiff
Dunne entered into a licensing agreement with defendant Resource Converting for a
“PAD” system that would convert municipal solid waste into renewable fuel. (Doc. 319).
Dunne made an initial payment of $400,000, promising to make an additional payment of
$600,000 in November 2015. However, Dunne became convinced that the PAD system
did not work as advertised, or at all, so he withheld the second payment. On December 1,
2015, Resource Converting demanded full payment from plaintiff. In June 2016, counsel
for Dunne submitted a demand letter to defendants, asserting that the contract had been
fraudulently procured and demanding return of the partial contractual sum already paid.
Less than two weeks after sending that letter, defendant Resource Converting filed suit
against Dunne in Iowa state court for breach of contract. On August 19, 2016, Dunne
removed that case to the United States District Court for the Southern District of Iowa
and also commenced the instant case in this District Court. See Resource Converting,
LLC, v. Dunne, 4:16 CV 470 JAJ-SBJ (S.D. Iowa) (Doc. 1).
       In each action, the defendant(s) filed motions to transfer to the other court, where
they had filed their cases as plaintiff. This Court denied defendants’ motion to transfer
this case to Iowa on December 6, 2019. One week later, on December 13, 2016, the
Southern District of Iowa denied Dunne’s corresponding motion to transfer to this Court.
Accordingly, the cases proceeded simultaneously.
    In Iowa, Dunne filed a counterclaim for fraudulent misrepresentation. A jury trial
was held in May 2018, and the jury returned a verdict for Dunne and against Resource
Converting, awarding Dunne no compensatory damages but $200,000 in punitive
damages. (Id., Doc. 206) (May 29, 2018). The parties have filed post-trial briefs that are
currently pending before that court.



                                              3
       Res judicata, or claim preclusion, bars further claims by parties based on the same
cause of action where there has already been a final determination on the merits. See In
re Kapp, 611 F.2d 703, 707 (8th Cir. 1979) (citing Montana v. United States, 440 U.S.
147, 153 (1979)). “‘Res judicata prevents litigation of all grounds for, or defenses to,
recovery that were previously available to the parties, regardless of whether they were
asserted or determined in the prior proceeding.’” Kapp, 611 F.2d at 707 (quoting Chicot
County Dist. v. Bank, 308 U.S. 371, 378 (1940)).
       However, claim preclusion will only bar a subsequent suit when: “(1) the first suit
resulted in a final judgment on the merits; (2) the first suit was based on proper
jurisdiction; (3) both suits involved the same cause of action; and (4) both suits involved
the same parties or their privies.” Elbert v. Carter, 903 F.3d 779, 782 (8th Cir. 2018).
Furthermore, the party against whom res judicata is asserted must have had a full and fair
opportunity to litigate the matter in the proceeding that is to be given preclusive
effect. In re Anderberg–Lund Printing Co., 109 F.3d 1343, 1346 (8th Cir. 1997).
       Defendants assert that claim preclusion applies to bar plaintiff’s claims in this
case. The Court addresses each of the elements in turn. First, a final judgment has been
reached in the federal district court in Iowa. The Eighth Circuit has held that “the
pendency of an appeal does not diminish the res judicata effect of a judgment rendered
by a federal court.” In re Ewing, 852 F.2d 1057, 1060 (8th Cir. 1988). While the Eighth
Circuit has not addressed the res judicata impact of post-trial proceedings in a district
court on a judgment, such proceedings do not lessen the finality of a judgment for res
judicata purposes. A district court judgment is “final” for purposes of res judicata even if
a Rule 59(e) motion or an appeal from that judgment is pending. Tripati v. Henman, 857
F.2d 1366, 1367 (9th Cir. 1988), cert. denied, 488 U.S. 982 (1988); cf., Hubbell v. United
States, 171 U.S. 203, 209-10 (1898) ("Indeed, it may well be doubted whether the
pendency of a motion for a new trial would interfere in any way with the operation of the
judgment as an estoppel."); Restatement (Second) of Judgments, § 13 comment f (1982).
This is because the policies served by the finality requirement are different for purposes
of appeal than for purposes of res judicata:

                                               4
       In the case of appellate jurisdiction, the requirement [of finality] ensures
       that appellate courts do not waste time reviewing cases whose outcomes
       might change. By setting the point of “finality” after the disposition of
       the Rule 59 motion, we save trial courts and appellate courts from
       duplicating each other's work. In the case of preclusion, the finality
       requirement ensures that parties have a full opportunity to litigate a claim
       before they are barred from asserting it again. The claim has already been
       fully litigated by the time a Rule 59 motion is pending; the considerations
       of economy underlying preclusion militate in favor of setting the point of
       “finality” sooner rather than later.
Tripati, 857 F.2d at 1367 n.1; see also § 4432 Finality—Traditional Requirement, 18A
Fed. Prac. & Proc. Juris. § 4432 (3d ed.). Accordingly, when the Iowa federal district
court issued its judgment order disposing of all of the issues against all of the parties in
the case, the suit became final for purposes of res judicata.
       Second, both suits involve the same cause of action. To determine whether the
“same cause of action” is involved for res judicata purposes, the Court of Appeals for the
Eighth Circuit has adopted the transactional approach of the Restatement (Second) of
Judgments. Lane v. Peterson, 899 F.2d 737, 742 (8th Cir. 1990). Under this approach,
“a claim is barred by res judicata if it arises out of the same nucleus of operative facts as
the prior claim.” Id. In determining whether a later claim arises out of the same nucleus
of operative facts as a prior claim,
       [t]he present trend is to see [a] claim in factual terms and to make it
       coterminous with the transaction regardless of the number of substantive
       theories, or variant forms of relief flowing from these theories, that may be
       available to the plaintiff; regardless of the number of primary rights that
       may have been invaded; and regardless of the variations in the evidence
       needed to support the theories or rights. The transaction is the basis of the
       litigative unit or entity which may not be split.
Id. at 743 (quoting Restatement (Second) of Judgments § 24, cmt. a at 197 (1980)).
Claim preclusion can be applied even if the same facts are not involved in both
cases. Lane, 899 F.2d at 743. The Iowa case and this case involve the same nucleus of
operative facts: the communications between the parties leading up to their licensing
agreement and the ensuing contractual dispute. This case does include several claims that

                                              5
were not made in Iowa:        fraudulent inducement/rescission against Resource, unjust
enrichment against defendants Resource Converting and NewWay, and civil conspiracy
against various groupings of all defendants.
       This relates to the third element: whether both suits involve the same parties or
their privies. “The term ‘privity’ once referred to specific substantive legal relationships,
but it has come to be used more broadly, as a way to express the conclusion that nonparty
preclusion is appropriate on any ground. . . . [It] is merely a word used to say that the
relationship between the one who is a party on the record and another is close enough to
include that other within the res judicata.’” Elbert, 903 F.3d at 782 (citations and internal
quotations omitted). In Fowler v. Wolff, a plaintiff had brought a civil rights action
against three Nebraska officials concerning a parole dispute. 479 F.2d 338, 340 (8th Cir.
1973). This action was dismissed on the merits, and the plaintiff then brought a second
action against two of the original defendants and two different Nebraska officials,
including a new claim that was not discussed by the district court in the previous action.
The Eighth Circuit affirmed the dismissal of the plaintiff’s second action, finding “the
relationship of [the two new defendants] to the parties sued in the [previous] action is so
close that their addition cannot change the fact that this present action is repetitious and
barred by res judicata.” 479 F.2d 338, 340 (8th Cir. 1973).
       More recently, the Eighth Circuit noted that “the one ‘cogent argument in favor of
non-mutual claim preclusion is that the party to be precluded should have joined his new
adversary in the original litigation.’” Elbert, 903 F.3d at 783 (quoting 18A Charles Alan
Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 4464.1,
at 702 (3d ed. 2017)). The Eighth Circuit applied this rationale in affirming the dismissal
of a second civil rights case brought against sixteen new defendant police officers and
including new constitutional claims, holding that there was “no good reason why [the
plaintiff] should have a second chance to add these claims and defendants.” Id. The
claims all arose out of the same police raid and the plaintiff could have joined the other
police officers as defendants in the first action but failed to do so. Id.



                                               6
       Here, with the exception of Resource, Kersey, Brinkmann, NewWay, and
Flickinger, there is no indication that the remaining defendants were amenable to suit in
Iowa, which is why this Court denied transfer of this case to Iowa two years ago.
Plaintiff attempted to litigate all of the claims together in this Court, but the action
initiated by Resource in Iowa proceeded simultaneously, despite plaintiff’s efforts.
Unlike Fowler and Elbert, here there is good reason to allow this proceeding to continue,
but only as to the defendants who were not amenable to suit in Iowa. Resource, Kersey,
Brinkmann, NewWay, and Flickinger were all amenable to suit in Iowa as residents there.
Plaintiff had an opportunity to fully and fairly litigate his claims against Resource in
Iowa, so res judicata now bars plaintiff’s claims against Resource, Kersey, Brinkmann,
NewWay, and Flickinger in this case. Resource, Kersey, Brinkmann, NewWay, and
Flickinger are each dismissed from Count 1. Count 2 against Resource is dismissed in its
entirety. Count 4 against Resource and NewWay is dismissed in its entirety.


C.     Count 1
       Defendants Resource Converting, LLC; Tim Danley, and Rick Kersey have
moved to dismiss Count 1 as barred by the economic loss doctrine. Defendants Sebright
Products, Inc.; Gary Brinkman; NewWay Global Energy, LLC, David Wolf; Jerry
Flickinger; and JWR, Inc., also move to dismiss Count I for this reason. Res judicata
bars the claim in Count 1 against all defendants except Danley, Sebright, Wolf, and JWR.
       The Court previously dismissed plaintiff’s claim for negligent misrepresentation
as barred by this doctrine, holding that what plaintiff termed “the fraud exception” to the
economic loss doctrine does not apply to a claim of negligence. (Doc. 157). Now,
defendants challenge plaintiff’s intentional fraud claims for the first time under the same
theory, claiming that the economic loss doctrine should also bar plaintiff’s intentional
fraud and unjust enrichment claims of Counts 1, 2, and 4. This Court therefore considers
this question with regard to these specific counts for the first time. (Doc. 157 at 13).
       Plaintiff has primarily relied on one case to argue that Missouri law provides an
exception to the economic loss doctrine, for damages proximately caused by an

                                              7
intentional, false representation, Hess v. Chase Manhattan Bank, USA, N.A., 220 S.W.3d
758, 767 (Mo. banc 2007) (“a party may not, by disclaimer or otherwise, contractually
exclude liability for fraud in inducing that contract.”). However, this case and its holding
are clearly distinguishable from the instant case. The language upon which plaintiff
relies in Hess refers to a special relationship between the parties, and the property
owner’s affirmative duty to disclose an EPA investigation of the property to potential
buyers. Id. at 766-67. That court held that the provision in the contract that the owner
was making “no representations, guaranties, or warranties, either written or implied,
regarding the property,” and that the property was being sold “in AS-IS condition with no
express or implied representations or warranties by the seller or its agents,” did not
relieve the property owner of his legal duty to disclose known conditions about the
property. Id. In Hess, there was a pre-contractual duty on the part of the property owner,
and no party raised the economic loss doctrine so the Supreme Court did not consider it
in that case. Id.2
       In no other case has the Supreme Court of Missouri considered this specific
question either. In dicta, however, it has noted that “many states, including Missouri,
traditionally have restricted the availability of tort damages in cases alleging only
economic loss,” further noting the exception that “Missouri recognizes tort liability in
professional negligence cases involving only economic loss,” such as accounting
malpractice cases. Children's Wish Found. Int'l, Inc. v. Mayer Hoffman McCann, P.C.,
331 S.W.3d 648, 652 n.2 (Mo. 2011) (citing Bus. Men's Assur. Co. of Am. v. Graham,
891 S.W.2d 438, 453 (Mo. Ct. App. 1994) (“In Missouri, a mere breach of contract does
not provide a basis for tort liability, but the negligent act or omission which breaches the
contract may serve as the basis for an action in tort. If the duty arises solely from the
2
 Similarly, in Murphy v. Northwest Mut. Ins. Co., the U.S. District Court for the Western
District of Missouri held that a fraud claim was permissible against an insurance agent
because he was held to a professional standard of care and had a duty to disclose as he
was acting as an investment advisor with a fiduciary relationship. 2005 WL 1421789, at
*2 (W.D. Mo. June 13, 2005). Moreover, although it is not entirely clear, the Murphy
case appears to apply Iowa, not Missouri law. Id.


                                             8
contract, the action is contractual. The action may be in tort, however, if the party sues
for breach of a duty recognized by the law as arising from the relationship or status the
parties have created by their agreement.”) (internal citations omitted)); see also Crowder
v. Vandendale, 564 S.W.2d 879, 884 (Mo. 1978) (holding that liability in tort is only
appropriate in cases seeking recovery for personal injury or property damage).
       The Missouri Court of Appeals has directly addressed the issue, holding that “[a]
fraud claim is permitted only if it arises from acts that are separate and distinct from the
contract.” O’Neal v. Stifel, Nicolaus & Co., Inc., 996 S.W.2d 700, 702 (Mo. Ct. App.
1999). And, “[i]f the plaintiff has entered into an express contract for the very subject
matter for which he seeks recovery, unjust enrichment does not apply, for the plaintiff’s
rights are limited to the express terms of the contract.” Howard v. Turnbull, 316 S.W.3d
431, 436 (Mo. Ct. App. 2010).
       Similarly, this Court has repeatedly predicted that if confronted with the question,
the Supreme Court of Missouri would bar a fraud claim for economic loss arising out of a
contractual dispute. See, e.g., OS33 v. CenturyLink Communs., L.L.C., No. 4:17 CV 2603
CAS, 2018 U.S. Dist. LEXIS 197540, at *16–*18 (E.D. Mo. Nov. 20, 2018); Compass
Bank v. Eager Road Associates, LLC, 922 F.Supp.2d 818 (E.D. Mo. 2013); Zoltek Corp.
v. Structural Polymer Grp., Ltd., No. 4:08 CV 460 (CEJ), 2008 U.S. Dist. LEXIS 92714,
2008 WL 4921611, at *4 (E.D. Mo. Nov. 13, 2008), aff'd sub nom. Zoltek Corp. v.
Structural Polymer Grp., 592 F.3d 893 (8th Cir. 2010); Self v. Equilon Enters., LLC,
2005 U.S. Dist. LEXIS 17288, 2005 WL 3763533, at *11 (E.D. Mo. Mar. 30, 2005).
       Accordingly, this Court has dismissed claims for unjust enrichment and fraud
when the fraud claims are not independent of the contract, that is, when a plaintiff’s
claims for damages “are not above and beyond any mere disappointed commercial
expectations or desire to enjoy the benefit of the [parties’] agreements.” Self v. Equilon
Enters., LLC, 2005 WL 3763533, at *11 (E.D. Mo. Mar. 30, 2005). For example, in one
case, a plaintiff alleged that a harvesting machine he purchased did not work as
advertised and that the seller was aware of the shortcomings of its machine at the time it
advertised and sold the machine. Flynn v. CTB, Inc., No. 1:12 CV 68 SNLJ, 2013 WL

                                             9
28244, at *6 (E.D. Mo. Jan. 2, 2013). Applying Missouri law, the Flynn court held that
the parties’ relationship was defined by the contracts governing the sale and warranty of
the harvesting machine, so the claim for unjust enrichment was prohibited by the
economic loss doctrine. Id. (citing Howard v. Turnbull, 316 S.W.3d 431, 436 (Mo. Ct.
App. 2010)).
       The two critical factors in examining whether a fraud claim either arises out of a
contract or is independent of it are (1) whether the subject matter of the alleged
misrepresentations was incorporated into the parties’ contract and (2) whether the
plaintiff has suffered additional damages outside the contract as a result of the alleged
fraud. Compass Bank v. Eager Road Associates, LLC, 922 F.Supp.2d 818 (E.D. Mo.
2013). Pre-contractual misrepresentations may become part of the final contract. Id.
       In this case, the contract was a licensing agreement between the plaintiff and
Resource Converting, giving plaintiff the right to sell Resource’s equipment during a
specific time period and in a particular region. Plaintiff seeks rescission of the license
agreements and return of the fees he paid per the contract and other damages to put him
in the position he enjoyed prior to the transaction, in the nature of contractual
consequential damages. (Doc. 319). He also seeks punitive damages and attorney fees.
See Zoltek Corp., 2008 U.S. Dist. LEXIS 92714, 2008 WL 4921611, at *4 (dismissing a
claim including punitive damages as barred by the economic loss doctrine).
       Although it is a close question, after reviewing the complaint in its totality, it
appears that the subject matter of the alleged misrepresentations—the capabilities of the
PAD system—was incorporated into the parties’ licensing agreements. The contracts
included a disclaimer of warranties and a limitation of liability, and the parties were free
to negotiate warranty and other terms to account for possible defects in the PAD
System’s capabilities. (Doc. 319, Ex. 3). Plaintiff has not claimed any personal or
property damages outside of the contracts as a result of the alleged fraud. Accordingly,
Count 1 is barred by the economic loss doctrine.




                                             10
E.     Counts 5-8
       Defendants Sebright, Brinkmann, NewWay, Wolf, Flickinger, and JWR also
challenge plaintiff’s civil conspiracy claims in Counts 5-8. In its order granting leave to
amend in part (Doc. 315), this Court observed that it has twice dismissed plaintiff’s civil
conspiracy claims on the ground that a principal cannot conspire with its agent.
Previously, plaintiff had brought his civil conspiracy claim against all defendants,
principals, and agents alike. Plaintiff’s second amended complaint purported to remedy
this defect by separating the claims into four groupings of conspirators:
       Count 5:       Resource, Sebright, JWR, and NewWay
       Count 6:       Brinkmann, Danley, Kersey, Flickinger, and Wolf
       Count 7:       Brinkmann, Danley, Kersey, and JWR
       Count 8:       Danley, Kersey, Sebright, and JWR
Plaintiff’s second amended complaint alleges new facts regarding these defendants'’
knowledge about failed PAD Systems, concerted misrepresentations about these failures,
and efforts to mislead plaintiff about business prospects and the parties to the deal. (Doc.
319 at ¶¶ 173, 186, 199, and 212).
       Defendants argue that, because the allegations against each of these groups are
identical and incorporated into each other, the claim again must fail, as this in effect
alleges one conspiracy rather than four different conspiracies. However, the Court finds
the claims must be dismissed for a different reason. Under Missouri law, civil conspiracy
is not an independent cause of action, but rather allows a plaintiff to hold defendants
jointly and severally liable for damages caused by actions taken in furtherance of the
conspiracy. Lewellen v. Universal Underwriters Ins. Co., 2019 WL 579635, at *9 (Mo.
Ct. App. 2019); Envirotech, Inc. v. Thomas, 259 S.W.3d 577, 586 (Mo. Ct. App. 2008);
Gettings v. Farr, 41 S.W.3d 539, 540–41 (Mo. Ct. App. 2001). Accordingly, “if the
underlying wrongful act alleged as part of a civil conspiracy fails to state a cause of
action, the civil conspiracy claim fails as well. . . . A case will be dismissed if the plaintiff
failed to plead a cause of action for the underlying tort.” Envirotech, 259 S.W.3d at 586-


                                               11
87. Because the underlying claims are dismissed, the conspiracy claims also fail as a
matter of law.


                                     III.    ORDER
      For the above reasons,
      IT IS HEREBY ORDERED that the motions to dismiss (Docs. 329 and 340) are
granted. Counts 1, 2, and 4-8 are dismissed with prejudice.
      IT IS FURTHER ORDERED that the motions of defendants’ Wolf and
NewWay to dismiss (Docs. 338 and 342) are denied as moot.
      IT IS FURTHER ORDERED that defendants’ motion to strike plaintiff’s prayer
for attorney fees (Doc. 337) is denied as moot.
      An appropriate Judgment Order is issued herewith.




                                                  /S/ David D. Noce       u
                                            UNITED STATES MAGISTRATE JUDGE

Signed on March 19, 2019.




                                             12
